DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 28 January 2021. Claims 1 - 20 are currently pending. 

Specification
The disclosure is objected to because of the following informalities: The last three lines of paragraph 0034 on page 12 of the specification recite, in part, “One example of a convolutional neural network according to an exemplary embodiment will be further discussed with reference to FIG. 6 below” which appears to contain a typographical error since figure 7, not figure 6, illustrates a convolutional neural network. Therefore, the Examiner suggests amending the specification to --One example of a convolutional neural network according to an exemplary embodiment will be further discussed with reference to FIG. [[6]] 7 below-- in order to improve the clarity and precision of the specification. 
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: Lines 3 - 4 of claim 10 recite, in part, “a field of view of an the imaging sensor” which appears to contain a . Appropriate correction is required. 
Claim 12 is objected to because of the following informalities: Line 3 of claim 12 recites, in part, “the image sensor;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the imaging sensor-- in order to maintain consistency with lines 3 - 4 of claim 10 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 2 of claim 13 recites, in part, “training a first and second feature descriptors” which appears to contain a grammatical error. The Examiner suggests amending the claim to --training [[a]] first and second feature descriptors-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 3 - 4 of claim 20 recite, in part, “the training set having non-matching images” which appears to contain inconsistent claim terminology. The Examiner suggests amending lines 1 - 4 of claim 20 to --wherein the in the training set includes pairs of images known to have a same point of view of a same object and the plurality of pairs of non-matching images in the training set includes-- in order to maintain consistency with lines 3 - 4 of claim 17 and to improve the clarity and precision of the claim. Appropriate correction is required. 
The objections to claims 2 and 17 - 19, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 28 January 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a training module configured to train”, “a detection module configured to parse”, “a classification module configured to classify”, “an alignment module configured to align”, “a masking module configured to determine”, and “a normalized exponential function classifier configured to classify” in claims 10 - 13 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the matching and change probabilities" (emphasis added) in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.
The rejections to claims 12 - 15, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 28 January 2021. 

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.
On pages 8 - 11 of the remarks the Applicant’s Representative argues that claims 10 - 13 and 16 limitations, “a training module configured to train”, “a detection module configured to parse”, “a classification module configured to classify”, “an alignment module configured to align”, “a masking module configured to determine”, “a display unit configured to display” and “a normalized 
The Examiner respectfully disagrees. 
The Examiner asserts that all of the aforementioned claim terms, except for a display unit configured to display since it has now been amended to a display terminal configured to display, are still deemed to invoke interpretation under 35 U.S.C. § 112(f) because they use a generic placeholder, “module” and “classifier”, that is a non-structural term that has no sufficiently definite meaning as the name for structure, because the generic placeholders are modified by functional language, “train”, “classify”, etc., linked to the generic placeholders with transition phrase “configured to” and because the generic placeholders are not modified by sufficient structure for performing the claimed functions. Furthermore, the Examiner asserts that the previous office action expressly recited the 3-prong analysis utilized in determining whether 35 U.S.C. § 112(f) applies along with the relevant section of the MPEP, section 2181, see at least sections 11 and 12 of the previous office action, and further asserts that the term Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications
On pages 12 - 13 of the remarks the Applicant’s Representative argues that Zagoruyko et al. fail to disclose “parsing the pair of sequential images through the feature descriptor to generate an updated feature map”. The Applicant’s Representative argues that the “portion cited by the Examiner only suggests that independently generated descriptors are later matched to the top network” and that that “does not teach or suggest that the pair of sequential images between which a change is being detected are parsed through the feature descriptor to generate an updated feature map.” 
The Examiner respectfully disagrees. 
The Examiner asserts that Zagoruyko et al. disclose the aforementioned disputed claim limitation, see at least page 4353 section 1 paragraphs 3 - 4,  page 4354 section 3.1, page 4355 figures 2 and 3, page 4356 section 5.1 - page 4359 section 5.3 and page 4358 table 1 of Zagoruyko et al. wherein they disclose that for “the task of matching two sets of patches at test time, descriptors can first be computed independently using the branches and then matched with the top network” and that in their 2-channel model they “consider the two patches of an input pair as a 2-channel image, which is directly fed to the first convolutional layer of the network. In this case, the bottom part of the network consists of a series of convolutional, ReLU and max-pooling layers.” The Examiner asserts that the convolutional, ReLU and max-pooling layer(s) of Zagoruyko et al. produce a feature map as an output, corresponding to the updated feature map when the pair of sequential images are input after training. Additionally, the Examiner directs the Applicant’s attention to page 7 section 3.2 paragraph 1 of 
On pages 13 - 14 of the remarks the Applicant’s Representative argues that Zagoruyko et al. fail to disclose a convolutional neural network with a plurality of cascading layers as recited in claim 6 and that Zagoruyko et al. teach away from altering their layering scheme. The Applicant’s Representative argues that, in claim 6, the feature descriptor that generates the feature map must include the plurality of cascading layers identified in claim 6 and that Zagoruyko et al. clearly omit the fully connected convolutional layer and the fully connected layer from their allegedly analogous convolutional neural network of their feature descriptor. The Applicant’s Representative argues that Zagoruyko et al. instead utilize their fully connected layers in the top network which receives the concatenated branch outputs and further argues that, “per the Examiner’s interpretation of the top network acting as a classifier, the fully connected convolutional layer of the top network is not a part of the allegedly analogous feature descriptor, as recited in claim 6.” Furthermore, the Applicant’s Representative argues that Zagoruyko et al. teach away from utilizing additional layers in their experiments since they stated that experiments with less max-pooling layers and added normalisations have not produced any significant improvement in performance. Thus, the Applicant’s Representative argues that Zagoruyko et al. teach away from a feature descriptor having the plurality of 
The Examiner respectfully disagrees. 
The Examiner asserts that Zagoruyko et al. disclose “a convolutional neural network with a plurality of cascading layers as recited in claim 6”, see at least page 4353 the abstract, page 453 section 1 paragraphs 3 - 4, page 4354 section 3 paragraph 2, page 4354 section 3.1 - page 4355 section 3.2, page 4355 figures 2 and 3, page 4357 left-hand column first-full paragraph - page 4357 right-hand column first-full paragraph, page 4357 figure 6, page 4358 table 1 and page 4359 left-hand column first-full paragraph - second-full paragraph of Zagoruyko et al. wherein they disclose that they utilize “a CNN-based model that is trained to account for a wide variety of changes in image appearance. To that end, we explore and study multiple neural network architectures,” that each “branch takes as input one of the two patches and then applies a series of convolutional, ReLU and max-pooling layers. Branch outputs are concatenated and given to a top network that consists of linear fully connected and ReLU layers”, that in a 2-channel model they “consider the two patches of an input pair as a 2-channel image, which is directly fed to the first convolutional layer of the network. In this case, the bottom part of the network consists of a series of convolutional, ReLU and maxpooling layers. The output of this part is then given as input to a top module that consists simply of a fully connected linear decision layer with 1 output” and that they “have also experimented with smaller kernels, part of the convolutional neural network. Thus, the Examiner asserts that the claimed feature descriptor is not required to include every layer of the convolutional neural network and that the convolutional neural network may have additional portions that are not a part of the feature descriptor as long as at least a part of the convolutional neural network operates as the feature descriptor. In addition, in response to the Applicant’s Representative arguments that Zagoruyko et al. teach away from a feature descriptor having the plurality of cascading layers specified in the claims, the Examiner asserts that “[t]he question whether a reference ‘teaches away’ from the invention is inapplicable to an anticipation analysis”, see at least MPEP § 2131.05 and § 2123. Therefore, the Examiner asserts that Zagoruyko et al. disclose a convolutional neural network with a plurality of cascading layers as recited in claim 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”.

-	With regards to claim 1, Zagoruyko et al. disclose a method for detecting change in a pair of sequential images, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4. ¶ 1, Pg. 4357 § 5.2. ¶ 1, Pg. 4359 § 5.3. ¶ 1 - 2  [“with -1 and 1 denoting a non-matching and a matching pair, respectively”]) the method comprising: generating a training set having a plurality of pairs of images; (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4. [“to train these networks, we are using as sole input a large database that contains pairs of raw image patches (both matching and non-matching)”]) training a feature descriptor to generate a feature map based on the training set, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4354 § 3.1. - Pg. 4356 § 4., Pg. 4355 Figs. l2-norm regularization that leads to the following learning objective function 
    PNG
    media_image1.png
    47
    304
    media_image1.png
    Greyscale
 where w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that the output from the bottom part of the network(s) is a feature map and that the feature map is then provided to the top part of the network, a classifier, that classifies between either a match or non-match.]) parsing the pair of sequential images through the feature descriptor to generate an updated feature map; (Zagoruyko et al., Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4354 § 3.1, Pg. 4355 Figs. 2 & 3, Pg. 4356 Fig. 4, Pg. 4356 § 

-	With regards to claim 2, Zagoruyko et al. disclose the method according to claim 1, wherein the training set includes at least one pair of matching images both known to have a same region in a field of view and at least one pair of non-matching images both known to have differing regions in a field of view. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4., Pg. 4357 Fig. 7 [“to train these networks, we are using as sole input a large database that contains pairs of raw image patches (both matching and non-matching)” and “where w are the oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that matching training sample pairs are both known to have a same region in a field of view since they are matching pairs and that non-matching training sample pairs are both known to have differing regions in a field of view since they are non-matching.]) 

-	With regards to claim 3, Zagoruyko et al. disclose the method according to claim 1, further comprising: assigning a matching and non-matching probability to the pair of sequential images based on a result of parsing the pair of sequential images through the feature descriptor; (Zagoruyko et al., Pg. 4353 Fig. 1, Pg. 4354 § 3.1., Pg. 4355 Figs. 2 & 3, Pg. 4356 § 4., Pg. 4359 Left-Hand Column Line 2 - Third-Full Paragraph, Pg. 4359 § 5.3. ¶ 2 [“depending on the type of network, either descriptors, meaning outputs of siamese or pseudo-siamese branches, are extracted, or all patch pairs are given to 2-channel network to assign a score”]) and classifying the pair of sequential images based on a comparison between the matching and change probabilities. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4354 § 3.1., Pg. 4355 Figs. 2 & 3, Pg. 4356 § 4., Pg. 4357 Right-Hand Column First-Full Paragraph, Pg. 4359 Left-Hand Column Line 2 - Third-Full Paragraph, Pg. 4359 § 5.3. ¶ 2) 

-	With regards to claim 5, Zagoruyko et al. disclose the method according to claim 1, wherein the feature descriptor is part of a neural network. (Zagoruyko et 

-	With regards to claim 6, Zagoruyko et al. disclose the method according to claim 5, wherein the neural network is a convolutional neural network with a plurality of cascading layers (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4354 § 3.1. - Pg. 4355 § 3.2., Pg. 4355 Figs. 2 & 3, Pg. 4357 Left-Hand Column First-Full Paragraph - Fourth-Full Paragraph, Pg. 4358 Table 1) including at least one first convolutional bank, pooling layer, second convolutional bank, fully connected convolutional layer, rectified linear unit, normalization layer, and at least one fully connected layer. (Zagoruyko et al., Pg. 4354 § 3.1. - Pg. 4355 § 3.2., Pg. 4355 Figs. 2 & 3, Pg. 4357 Left-Hand Column First-Full Paragraph - Pg. 4357 Right-Hand Column First-Full Paragraph, Pg. 4357 Fig. 6, Pg. 4358 Table 1, Pg. 4359 Left-Hand Column First-Full Paragraph- Second-Full Paragraph [“Each branch takes as input one of the two patches and then applies a series of convolutional, ReLU and max-pooling layers. Branch outputs are concatenated and given to a top network that consists of linear fully connected and ReLU layers”, “we have also experimented with smaller kernels, less max-pooling layers, as well as adding normalisations, without noticing any significant improvement in performance”, “In this case, prior to applying the Euclidean distance, the descriptors are l2-normalized (we also tested l1-normalization)” and “treating all fully connected layers as 1 x 1 convolutions”]) 

-	With regards to claim 8, Zagoruyko et al. disclose the method according to claim 6, wherein parameters of the pooling layer are adjusted according to a scale of an object of interest with respect to a dimension of the pair of sequential images. (Zagoruyko et al., Pgs. 4354 - 4355 Subsection “Pseudo-siamese”, Pgs. 4355 - 4356 § 3.2., Pg. 4356 Fig. 4 [“when we need to compare patches of arbitrary sizes, this means that we first have to resize them to the above spatial dimensions. However, if we look at the example of descriptors like SIFT, for instance, we can see that another possible way to deal with patches of arbitrary sizes is via adjusting the size of the spatial pooling regions to be proportional to the size of the input patch so that we can still maintain the required fixed output dimensionality for the last convolutional layer without deteriorating the resolution of the input patches. This is also the idea behind the recently proposed SPPnet architecture [11], which essentially amounts to inserting a spatial pyramid pooling layer between the convolutional layers and the fully-connected layers of the network. Such a layer aggregates the features of the last convolutional layer through spatial pooling, where the size of the pooling regions is dependent on the size of the input.”]) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via , as applied to claim 3 above, and further in view of Reinstein et al. U.S. Publication No. 2019/0050625 A1.

-	With regards to claim 4, Zagoruyko et al. disclose the method according to claim 3. Zagoruyko et al. fail to disclose explicitly aligning the pair of sequential images according to a field of view; determining a degree of change of the pair of sequential images; and displaying the degree of change to a user on a display terminal. Pertaining to analogous art, Reinstein et al. disclose aligning the pair of sequential images according to a field of view; (Reinstein et al., Figs. 2 & 11, Pg. 1 ¶ 0006, Pg. 3 ¶ 0047, Pg. 4 ¶ 0051, Pg. 5 ¶ 0070) determining a degree of change of the pair of sequential images; (Reinstein et al., Figs. 2, 3 & 6 - 8, Pg. 2 ¶ 0038, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 6 ¶ 0080 - 0081 and 0086) and displaying the degree of change to a user on a display terminal. (Reinstein et al., Abstract, Figs. 1 - 3, 6 - 8 & 13, Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 4 ¶ 0054, Pg. 6 ¶ 0083 - 0088) Zagoruyko et al. and Reinstein et al. are combinable because they are both directed towards utilizing neural networks to detect similarities and differences between a pair of images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zagoruyko et al. with the teachings of Reinstein et al. This modification would have been prompted in order to enhance the base device of Zagoruyko et al. with the well-known techniques Reinstein et al. applied to a comparable device. Aligning the pair of images . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, as applied to claim 6 above, and further in view of Zhenchao Zhang, George Vosselman, Markus Gerke, Devis Tuia, and Michael Ying Yang, “Change Detection between Multimodal Remote Sensing Data Using Siamese .

-	With regards to claim 7, Zagoruyko et al. disclose the method according to claim 6, wherein each convolutional bank includes a convolutional layer, followed by a rectified linear unit. (Zagoruyko et al., Pg. 4354 § 3.1. - Pg. 4355 § 3.2., Pg. 4355 Figs. 2 & 3, Pg. 4357 Left-Hand Column First-Full Paragraph - Fourth-Full Paragraph, Pg. 4358 Table 1) Zagoruyko et al. fail to disclose expressly wherein each convolutional bank includes a normalization layer. Pertaining to analogous art, Zhang et al. disclose wherein each convolutional bank includes a convolutional layer, followed by a rectified linear unit, followed by a normalization layer. (Zhang et al., Pg. 7 § 3.2, Pg. 7 Fig. 5 [The Examiner asserts that the abbreviation “BN” in Zhang et al. corresponds to Batch Normalization, i.e. a normalization layer.]) Zagoruyko et al. and Zhang et al. are combinable because they are both directed towards utilizing neural networks to detect similarities and differences between a pair of images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zagoruyko et al. with the teachings of Zhang et al. This modification would have been prompted in order to enhance the base device of Zagoruyko et al. with the well-known technique Zhang et al. applied to a comparable device. Incorporating a normalization layer in the convolutional banks of the base device, as taught by Zhang et al., would enhance the base device of Zagoruyko et al. by stabilizing the neural network since the outputs of the convolutional layers would be re-scaled and re-centered so as to have zero . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, as applied to claim 1 above, and further in view of Guo et al. U.S. Publication No. 2019/0012526 A1.

-	With regards to claim 9, Zagoruyko et al. disclose the method according to claim 1, wherein the classification is based a classifier. (Zagoruyko et al., Pg. . 

Claims 10, 11 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Chakraborty U.S. Publication No. 2017/0185872 A1.

-	With regards to claim 10, Zagoruyko et al. disclose a system for detecting change in a pair of sequential images, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4., Pg. 4357 § 5.2. ¶ 1, Pg. 4359 § 5.3. ¶ 1 - 2  [“with -1 and 1 denoting a non-matching and a matching pair, respectively”]) the system comprising: a plurality of images of a field of view of an the imaging sensor and storing the plurality of images to memory; (Zagoruyko et al., Pg. 4353 § 1. ¶ 2 - 3, Pg. 4356 § 4., Pg. 4359 § 5.3. ¶ 1 - 2) a training module (Zagoruyko et al., Pg. 4356 § 4.) configured to train a feature descriptor to generate a feature map based on a received training set, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” 

-	With regards to claim 11, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 10; wherein the classification module is further configured to: assign a matching and non-matching probability to the pair of 

-	With regards to claim 13, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 10, wherein the training module includes a neural network for training a first and second feature descriptors for the feature map. (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4354 § 3.1. - Pg. 4355 § 3.2., Pg. 4355 Figs. 2 & 3, Pg. 4356 Fig. 4, Pg. 4360 § 6. ¶ 1) 

-	With regards to claim 14, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 13, wherein the neural network is a convolutional neural network with a plurality of cascading layers (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4354 § 3.1. - Pg. 4355 § 3.2., Pg. 4355 Figs. 2 & 3, Pg. 4357 Left-Hand Column First-Full Paragraph - Fourth-Full Paragraph, Pg. 4358 Table 1) including at least one first convolutional bank, pooling layer, l2-normalized (we also tested l1-normalization)” and “treating all fully connected layers as 1 x 1 convolutions”]) 

-	With regards to claim 15, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 14, Pertaining to analogous art, Zagoruyko et al. disclose wherein parameters of the pooling layer are adjusted according to a scale of an object of interest with respect to a dimension of the pair of sequential images. (Zagoruyko et al., Pgs. 4354 - 4355 Subsection “Pseudo-siamese”, Pgs. 4355 - 4356 § 3.2., Pg. 4356 Fig. 4 [“when we need to compare patches of arbitrary sizes, this means that we first have to resize them to the above spatial dimensions. However, if we look at the example of descriptors like SIFT, for instance, we can see that another possible way to deal with patches of arbitrary sizes is via adjusting the size of the spatial pooling regions to be proportional to  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Chakraborty U.S. Publication No. 2017/0185872 A1 as applied to claim 11 above, and further in view of Reinstein et al. U.S. Publication No. 2019/0050625 A1.

-	With regards to claim 12, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 11. Zagoruyko et al. fail to disclose explicitly an alignment module configured to align the pair of sequential images according to the field of view of the image sensor; a masking module configured to determine a degree of change between the pair of sequential images based on the comparison between the matching and non-matching probabilities; and a display terminal configured to display the degree of change with the pair of sequential . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Chakraborty U.S. Publication No. 2017/0185872 A1 as applied to claim 10 above, and further in view of Guo et al. U.S. Publication No. 2019/0012526 A1.
With regards to claim 16, Zagoruyko et al. in view of Chakraborty disclose the system according to claim 10, wherein the classification module includes a classifier configured to classify the pair of sequential images. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3 - 4, Pg. 4353 Fig. 1, Pg. 4354 § 3.1, Pg. 4355 Figs. 2 & 3, Pg. 4356 § 4., Pg. 4356 Fig. 4, Pg. 4356 § 5.1. - Pg. 4359 § 5.3., Pg. 4357 Fig. 7) Zagoruyko et al. fail to disclose explicitly a normalized exponential function classifier. Pertaining to analogous art, Guo et al. disclose wherein the classification module includes a normalized exponential function classifier configured to classify images. (Guo et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0015, Pg. 3 ¶ 0034, 0042 - 0044 and 0047 [“the Softmax function is used as the final layer (classifer) 214. The Softmax function, or normalized exponential function, is a generalization of the of the logistic function that ‘compresses’ a K-dimensional vector z of arbitrary real values to a K-dimensional vector (z) of real values in the range [0, 1] and that add up to 1” and “the output of the Softmax function can be used to represent a categorical distribution, e.g., a probability distribution over K different possible outcomes. The Softmax function is used in various multiclass classification methods, such as multinomial logistic regression, multiclass linear discriminant analysis, naive Bayes classifiers, and artificial neural networks.”]) Zagoruyko et al. in view of Chakraborty and Guo et al. are combinable because they are all directed towards training convolutional neural networks to extract image features and perform classification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Zagoruyko et al. in view of Chakraborty with . 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Reinstein et al. U.S. Publication No. 2019/0050625 A1.
-	With regards to claim 17, Zagoruyko et al. disclose a method for detecting change in a pair of sequential images, (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4. ¶ 1, Pg. 4357 § 5.2. ¶ 1, Pg. 4359 § 5.3. ¶ 1 - 2  [“with -1 and 1 denoting a non-matching and a matching pair, respectively”]) the w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that matching training sample pairs are both known to have a same region in a field of view since they are matching pairs and that non-matching training sample pairs are both known to have a differing region in a field of view since they are non-matching.]) wherein the feature descriptor is a part of a convolutional neural network with a plurality of cascading layers (Zagoruyko et al., Pg. 4353 Abstract, Pg. 4353 § 1. ¶ 3, Pg. 4353 Fig. 1, Pg. 4354 § 3.1. - Pg. 4355 § 3.2., Pg. 4355 Figs. 2 & 3, Pg. 4357 Left-Hand Column First-Full Paragraph - Fourth-Full Paragraph, Pg. 4358 Table 1, Pg. 4360 § 6. ¶ 1 [“Our goal is to learn a general similarity function for image patches. To encode such a function, here we make use of and explore convolutional neural network architectures”]) including at least one first convolutional bank, pooling layer, second convolutional bank, fully connected convolutional layer, rectified linear unit, normalization layer, and at least one fully connected layer; (Zagoruyko et al., Pg. 4354 § 3.1. - Pg. 4355 § 3.2., Pg. 4355 Figs. 2 & 3, Pg. 4357 Left-Hand Column First-Full Paragraph - Pg. 4357 Right-Hand Column First-Full Paragraph, Pg. 4357 Fig. 6, Pg. 4358 Table 1, Pg. 4359 Left-Hand Column First-Full Paragraph- Second-Full Paragraph [“Each branch takes as input one of the two patches and then applies a series of convolutional, ReLU and max-pooling layers. Branch outputs are concatenated and given to a top network that consists l2-normalized (we also tested l1-normalization)” and “treating all fully connected layers as 1 x 1 convolutions”]) obtaining a before image and an after image of a field of view; (Zagoruyko et al., Pg. 4353 § 1. ¶ 2 - 3, Pg. 4356 § 4., Pg. 4356 § 5.1. ¶ 1, Pg. 4357 § 5.2. - Pg. 4359 § 5.3.48 images in 6 sequences with camera viewpoint changes”]) transforming the before image into a first array of patches and the after image into a second array of patches; (Zagoruyko et al., Pg. 4359 Left-Hand Column Line 2 - Pg. 4359 § 5.3. [“for 2-channel networks we used a brute-force approach, where we extract patches on corresponding epipolar lines” and “to test a pair of images, detectors are applied to both images to extract keypoints. Following [10], we use MSER detector. The ellipses provided by detector are used to exctract [sic] patches from input images. Ellipse size is magnified by a factor of 3 to include more context. Then, depending on the type of network, either descriptors, meaning outputs of siamese or pseudo-siamese branches, are extracted, or all patch pairs are given to 2-channel network to assign a score”]) determining a classification probability for each adjacent pair of patches between the first and second array of patches based on the feature map; (Zagoruyko et al., Pg. 4354 § 3.1, Pg. 4355 Figs. 2 & 3, Pg. 4356 § 4., Pg. 4356 § 5.1. - Pg. 4359 § 5.3. [“For the task of matching two sets of patches at test time, descriptors can first be computed independently using the branches and then capturing, with an imaging subsystem, images; generating a mask based on the identified dissimilar pairs of patches; and displaying the mask on the after image to a user on a display terminal. Pertaining to analogous art, Reinstein et al. disclose a method for detecting change in a pair of sequential images, (Reinstein et al., Abstract, Figs. 3, 5A - 8 & 11, Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0033 and 0037 - 0038, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0054, Pg. 6 ¶ 0081 - 0087) the method comprising: training a feature descriptor 

-	With regards to claim 18, Zagoruyko et al. in view of Reinstein et al. disclose the method according to claim 17. Zagoruyko et al. fail to disclose explicitly wherein the mask identifies a change between the before and after images based on the generated mask and the mask includes pixel values based on a corresponding classification probability. Pertaining to analogous art, Reinstein et al. disclose wherein the mask identifies a change between the before and after images based on the generated mask and the mask includes pixel values based on a corresponding classification probability. (Reinstein et al.,  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via Convolutional Neural Networks”, IEEE, Proceedings of the IEEE Conference on Computer Vison and Pattern Recognition (CVPR), 2015, pages 4353 - 4361, herein referred to as “Zagoruyko et al.”, in view of Reinstein et al. U.S. Publication No. 2019/0050625 A1 as applied to claim 18 above, and further in view of Heikman et al. U.S. Publication No. 2018/0225834 A1.

-	With regards to claim 19, Zagoruyko et al. in view of Reinstein et al. disclose the method of claim 18. Zagoruyko et al. fail to disclose explicitly wherein the step of displaying the mask further includes: determining a degree and direction of movement based on the mask; and displaying the degree and direction of movement to the user on the display terminal. Pertaining to analogous art, Reinstein et al. disclose wherein the step of displaying the mask further includes: determining a degree of movement based on the mask; (Reinstein et al., Figs. 6 - 8 & 13, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 4 ¶ 0054, Pg. 6 ¶ 0083 and 0088) and displaying the degree and direction of movement to the user on the display terminal. (Reinstein et al., Figs. 6 - 8 & 13, Pg. 3 ¶ 0048 - Pg. 4 ¶ 0051, Pg. 4 ¶ 0054, Pg. 6 ¶ 0083 and 0088) Reinstein et al. fail to disclose explicitly determining a direction of movement. Pertaining to analogous art, Heikman et al. disclose wherein the step of displaying the mask further includes: . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey Zagoruyko and Nikos Komodakis, “Learning to Compare Image Patches via  as applied to claim 18 above, and further in view of Higa U.S. Publication No. 2020/0013169 A1.
-	With regards to claim 20, Zagoruyko et al. in view of Reinstein et al. disclose the method according to claim 18, wherein the training set having a plurality of pairs of matching images includes pairs of images known to have a same point of view of a same object. (Zagoruyko et al., Pg. 4353 § 1. ¶ 3, Pg. 4356 § 4., Pg. 4357 Fig. 7 [“to train these networks, we are using as sole input a large database that contains pairs of raw image patches (both matching and non-matching)” and “where w are the weights of the neural network, oinet is the network output for the i-th training sample, and yi                         
                            ∈
                        
                     {-1, 1} the corresponding label (with -1 and 1 denoting a non-matching and a matching pair, respectively).” The Examiner asserts that matching training sample pairs are both known to have a same point of view of a same object since they are matching pairs.]) Zagoruyko et al. fail to disclose explicitly wherein the training set having non-matching images includes pairs of images known to have a varying point of view of a same object. Pertaining to analogous art, Higa discloses wherein the training set having non-matching images includes pairs of images known to have a varying point of view of a same object. (Higa, Pg. 3 ¶ 0050 and 0052 - 0054, Pg. 5 ¶ 0071 - 0075, Pg. 6 ¶ 0082 [“the classification unit 130 classifies a change related to a display rack 4 in a change area as a change type such as ‘a change . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ERIC RUSH/Primary Examiner, Art Unit 2667